Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/342769 
    
        
            
                                
            
        
    

Parent Data16342769, filed 04/17/2019 is a national stage entry of PCT/KR2017/011449, International Filing Date: 10/17/2017   
Final Office Action



Status of Claims

Claims 15 and 18-20 are pending.
Amendments in claims filed on 04/22/2022 were entered. 
Claims 16, 17 and 21-25 were canceled. 
No claim is allowed. 

STN database structure search (Compound of formula 2).

RN   221139-79-3  HCAPLUS     
CN   9,12-Octadecadienoic acid (9Z,12Z)-,
     1-[(acetyloxy)methyl]-2-[(1-oxohexadecyl)oxy]ethyl ester  (CA INDEX NAME)
  

    PNG
    media_image1.png
    210
    1025
    media_image1.png
    Greyscale


Compound disclosed in amended claim 15.
Response to Remarks

Applicants response filed on 04/22/2022 is acknowledged.  Amendments in claims filed on 04/22/2022 were entered.  Since claims were amended therefore, arguments do not apply.  This office action addresses currently amended and pending claims 15 and 18-20.  Arguments were considered but were not found persuasive. 

Election of invention

	Previously, in a response to restriction requirement filed on 01/15/2019. Applicants elected group III and elected formula 2 as species. 1-palmitoyl-2-linoleoyl-3-acetyl-rac-glycerol).  Restriction was made final.  


    PNG
    media_image2.png
    197
    422
    media_image2.png
    Greyscale



35 U.S.C. 103 (a) Rejection
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 15 and 18-20  are rejected under 35 U.S.C. 103 (a) as being unpatentable over Patent and Clinical Trial Record of Immuuno regulatory (Treatment ROCKPID, Nov. 26, 2014, Applicants submission of written Opinion dated 04/17/2019, reference not provided, labelled as
D1),  Kim; Sang-Hee (20080200543 also published as  US Patent 7662853).  These references teach 1-palmitoyl-2-linoleoyl-3-acetyl-rac-glycerol (also referred to as EC-18, also named as MADG) for treating psoriasis. See the entire documents.
Compound of claim 15

    PNG
    media_image3.png
    151
    397
    media_image3.png
    Greyscale

 (http://blog.naver.com/healingkth/220192774216) 26, November 2014
Document Dl, (Clinical Trial, pages 4-6, Written opinion dated 04/17/2019, 8 pages  ) teaches that EC-18 or 1-palmitoyl-2-linoleoyl-3-acetyl-rac-glycerol prevents not only rheumatoid arthritis, but also allergic atopy, nasal discharge, rhinitis, asthma, psoriasis, and the like. 
A person skilled in the art at the time the invention was filed would apply the teachings of D1 for treating psoriasis by pharmaceutical composition containing the same compound FLAG, 1-palmitoyl-2-linoleoyl-3-acetyl-rac-glycerol. (compound of claim 15).  Claimed invention would have been obvious to one skilled in the art at the time the invention was filed when reference D1 is available to one skilled in the art. .
In regards to claim 19, D1 reference teaches treatment of psoriasis by administration of the compound to a subject identified for psoriasis. 
D1 reference does not explicitly teach treatment on humans as in  claim 20.  
Kim teaches treatment in humans ([0090]. 
Kim teaches an immunomodulating agent, a sepsis treatment, and an anti-cancer agent containing mono acetyl diacyl glycerol derivatives represented by the following formula 1 as an effective ingredient. The compound represented by formula 1 of the present invention is one of following 5 compounds: [0081]
Compound 1-palmitoyl-2-oleoyl-3-acetylglycerol(R1/R2=hexadecanoyl/9-octadecenoyl, referred as "Compound 2" . [0082].
Kim (US ‘543) teaches It teaches treatment of skin diseases, promotion or suppression of immune system and controlling promotion or suppression of immune function with immune regulators. ([0003].  
 Kim teaches that mono acetyl diacyl glycerol derivatives as in instant claims are immunomodulating agent. Mono acetyl diacyl glycerol derivatives show as significant effect for immuno modulation including immune enhancing.  Mono acetyl diacyl glycerol derivatives can be effectively used for an immunomodulating agent, a sepsis treatment, a cancer treatment, and a health food for an immune modulation, or a prevention of cancer. (Abstract).    
Kim teaches that immune regulators can remedy most diseases in body, such as sepsis, infection, skin disease, and others. (See lines 21-30, page 2).  Kim teaches that mono acetyl diacyl glycerol, showed significant immune regulation activity in vivo. It teaches that mono acetyl diacyl glycerol derivatives as in formula I and 2 are immune enhancing, an immunomodulating agent.  (See formula 1 and 2 on pages 4 and 5, Last para on page 3 continued to page 4 lines 1-3).  Kim further teaches that mono acetyl diacyl glycerol showed significant immune regulation effects. (Lines 24-30, page 3 and lines 1-3 on page 4). 
	Kim are drawn to stimulation of secretion of cytokines and suppression of cell damage resulted from autoimmune reaction by mono acetyl diacyl glycerol derivatives.
	Kim et al. the mono acetyl diacyl glycerol derivatives are immunomodulating agents, compound 3 is preferred.  (Pages 9-10). (See claims 3 and 4).
See compound for formula 2 in col. 3. 
	Kim teaches the role of cytokine in autoimmune disease and treatment of autoimmune diseases by mono acetyl diacyl glycerol derivatives. The secretions of IL-2, IL4 and IL5 were much greater in compound 3 treated group than in a control group.  The most increased cytokine, IL4 is a multifunction cytokine called anti-inflammation cytokine which is secreted from Th2 which is differentiated from T4 cells. These compounds have effects of both immunity enhancing by stimulating IL-2 and immunity modulating by IL-4 secretion.  These compounds also can maintain the ratio of T4 and T8 normally by increasing and activation not only T4 but also T8, which is cytotoxic immune cell.  Therefore, it is effective for treating on side effects and diseases resulted from abnormal increasing or decreasing of immune system. (See lines 19-30, page 11; lines 1-28 on page 12).  See examples especially 1, 1-2, 2-2 and 4-3.
Claim 18
In regards to claims 18,  Kim et al. teaches the amounts such as in example 3, amounts of compound 3, 100 mg/Kg body weight which overlaps Applicants claimed range 0.1 to 1000 mg/kg.   0129] Long term hepatotoxicity test was done on rats with Compound 3 dose at 100 mg/Kg body weight/day given P.O. for 4 weeks [0129].  No significantly adverse effect was observed.   A person skilled in the art would find an appropriate dose depending on severity and patients health. 
Claim 19
In regards to claim 19,  D1 reference teaches treatment of psoriasis by administration of the compound to a subject identified for psoriasis. 
Claim 20
In regards to claims 20 drawn to application on human.  See example 1-3 where  the experiments were done on monocytes were isolated from human whole blood cells and human mononuclear cells.  It would have been obvious to one skilled in the art at the invention was filed to treat a human (patient) suffering from a disease such as psoriasis. 
	Kim does not teach explicitly role of role of cytokine in autoimmune disease and treatment of autoimmune diseases by mono acetyl diacyl glycerol derivatives in psoriasis.  
	Baliwag et al. teaches that psoriasis is a inflammatory disease autoimmune disease and treatment of autoimmune diseases such as psoriasis by mono acetyl diacyl glycerol derivatives It relates that cytokines implicated in the pathogenesis of psoriasis. (Abstract). 
It teaches psoriasis is a common immune-mediated inflammatory skin disease affecting all major human populations. As such, psoriasis is now generally regarded as a T cell-mediated immune disease with a mixed Th1/Th17 cytokine environment.  (Section 1).
	It teaches that psoriasis is the product of cytokine storm. (Section 2). See figure 3). See section 10 for TNF-alpha: inflammatory effects.  .
	Jaymie Baliwag et al teaches that Psoriasis is a common inflammatory skin disease with an incompletely understood etiology. The disease is characterized by red, scaly and well-demarcated skin lesions formed by the hyperproliferation of epidermal keratinocytes. This hyperproliferation is driven by cytokines secreted by activated resident immune cells, an infiltrate of T cells, dendritic cells and cells of the innate immune system, as well as the keratinocytes themselves. 
Psoriasis has a strong hereditary character and has a complex genetic background. The combined effects of the cytokines found in psoriasis lesions likely explain most of the clinical features of psoriasis, such as the hyperproliferation of keratinocytes, increased neovascularization and skin inflammation. Thus, cytokines play a pivotal role in the disease process can suggest potential therapeutic targets. A number of cytokines have been therapeutically targeted with success, revolutionizing treatment of this disease. Key cytokines implicated in the pathogenesis of psoriasis. (Abstract) 
Psoriasis is a common immune-mediated inflammatory skin disease affecting all major human populations. As such, psoriasis is now generally regarded as a T cell-mediated immune disease with a mixed Th1/Th17 cytokine environment.  (Section 1).
Baliwag et al teaches the treatment of psoriasis on humans.
It teaches that psoriasis is the product of cytokine storm. (Section 2). See figure 3). See section 10 for TNF-alpha: inflammatory effects.  
Baliwag further teaches susceptibility loci within or near genes encoding cytokines (e.g., IL13/IL4, IL12B, IL23A), cytokine receptors (e.g., IL23R, IL28RA) and elements of their signal transduction pathways (e.g., TYK2, TNIP1, TRAF3IP2, NFKBIA) and transcription factors (e.g., REL, STAT2, ETS183123) may all contribute to altered cytokine signaling in psoriasis which could drive an otherwise balanced inflammatory response into a self-sustaining cycle of disease-causing inflammation.  The influence of these genetic susceptibility loci can be further analyzed by predicting the particular cell types in the skin that might be most affected by changes in the regulation or function of particular genes (Conclusion). 

    PNG
    media_image4.png
    489
    620
    media_image4.png
    Greyscale

The efficacy of any anti-psoriatic treatment likely depends on its ability to disassemble the inflammatory cytokine network, by targeting a critical component and also the remarkable synergies between component cytokines.  (fig. 3).
It would have been obvious to one skilled in the art at the time the invention was filed to apply the teachings of Kim and use mono acetyl diacyl glycerol derivatives as immunomodulating agent. Mono acetyl diacyl glycerol derivatives shows significantly effect for immuno modulation including immune enhancing.   Kim teaches that mono acetyl diacyl glycerol derivatives are useful for the treatment of autoimmune diseases because these compounds increase IL-4 secretion. Therefore, the regulation of immune function and mono acetyl diacyl glycerol derivatives treatment have an immunomodulating effect. 
	Since Baliwag et al. teaches that cytokines play a pivotal role in the disease process can suggest potential therapeutic targets. Key cytokines implicated in the pathogenesis of psoriasis. And psoriasis is a common immune-mediated inflammatory skin disease affecting all major human populations. Psoriasis is now generally regarded as a T cell-mediated immune disease with a mixed Th1/Th17 cytokine environment.  
It teaches that psoriasis is the product of cytokine storm. (Section 2). See figure 3). See section 10 for TNF-alpha: inflammatory effects.  
A person skilled in the art at the time the invention was filed would apply the teachings of D1, Kim and Baliwag et al. (1-palmitoyl-2-linoleoyl-3-acetyl-rac-glycerol) which is expected to treat psoriasis because there is a relationship between auto immune diseases, cytokines and psoriasis.  The treatment of psoriasis by claimed invention would have been obvious to one skilled in the art at the time the invention was filed because the compounds of Kim et al and Baliwag et al teaches the treatment of psoriasis which is an autoimmune disease.  
In regards to amounts as in instant claims 18 a person ordinary skilled in the art would be able to find a suitable dose at the time the invention was filed because the dose varies depending on the patient's body weight, age, gender, health condition, diet, administration time, administration method, excretion rate and disease severity.  
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").
It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”. 
Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown
, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627